Citation Nr: 1017972	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  09-15 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
diabetes mellitus Type II.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus. 

3.  Entitlement to a separate initial compensable evaluation 
for peripheral neuropathy of the right upper extremity 
associated with service-connected diabetes mellitus Type II.

4.  Entitlement to a separate initial compensable evaluation 
for peripheral neuropathy of the left upper extremity 
associated with service-connected diabetes mellitus Type II.

5.  Entitlement to a separate initial compensable evaluation 
for peripheral neuropathy of the right lower extremity 
associated with service-connected diabetes mellitus Type II.

6.  Entitlement to a separate initial compensable evaluation 
for peripheral neuropathy of the left lower extremity 
associated with service-connected diabetes mellitus Type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from November 1965 until 
December 1985, to include service in Vietnam, and receipt of 
a Combat Action Medal and Navy Achievement Medal with Combat 
"V".  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  It appears that the RO in Wilmington, 
Delaware currently has jurisdiction of the case.  

The Veteran provided testimony at a Board hearing held in 
January 2010 and the hearing transcript is on file.  The 
record was left open for 30 days following the hearing to 
allow for the submission of additional evidence.  Additional 
evidence was provided for the record in February 2010, which 
was accompanied by a waiver.

In August 2006, the Veteran indicated that he wished to 
withdraw from appellate consideration the claim for an 
evaluation in excess of 10 percent for bilateral tinnitus.  
The file also contains written confirmation to this effect 
from the Veteran's representative, dated in August 2006.  As 
such, that claim will be formally dismissed herein.

The claim of entitlement to service connection for erectile 
dysfunction is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2006, prior to the promulgation of a decision 
by the Board, the Veteran withdrew his appeal pertaining to 
the claim for an evaluation in excess of 10 percent for 
tinnitus.

2.  For the entire appeal period, mild incomplete paralysis 
of the right upper extremity manifested by wholly sensory 
symptomatology has been demonstrated, which has been 
associated as a residual condition of service-connected 
diabetes mellitus.

3.  For the entire appeal period, mild incomplete paralysis 
of the left upper extremity manifested by wholly sensory 
symptomatology has been demonstrated, which has been 
associated as a residual condition of service-connected 
diabetes mellitus.

4.  For the entire appeal period, mild incomplete paralysis 
of the right lower extremity manifested by wholly sensory 
symptomatology has been demonstrated, which has been 
associated as a residual condition of service-connected 
diabetes mellitus.

5.  For the entire appeal period, mild incomplete paralysis 
of the left lower extremity manifested by wholly sensory 
symptomatology has been demonstrated, which has been 
associated as a residual condition of service-connected 
diabetes mellitus

6.  There is no evidence of neurological symptomatology 
consistent with moderate incomplete paralysis affecting 
either the upper or lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal 
regarding the claim for an evaluation in excess of 10 percent 
for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for an initial 10 percent disability rating 
and no greater, for peripheral neuropathy of the right upper 
extremity as a residual of service-connected diabetes 
mellitus, are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic 
Code 8515 (2009).

3.  The criteria for an initial 10 percent disability rating 
and no greater, for peripheral neuropathy of the left upper 
extremity as a residual of service-connected diabetes 
mellitus, are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic 
Code 8515 (2009).

4.  The criteria for an initial 10 percent disability rating 
and no greater, for peripheral neuropathy of the right lower 
extremity as a residual of service-connected diabetes 
mellitus, are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic 
Codes 8520, 8521 (2009)

5.  The criteria for an initial 10 percent disability rating 
and no greater, for peripheral neuropathy of the left lower 
extremity as a residual of service-connected diabetes 
mellitus, are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic 
Code 8520, 8521 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating - Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

The file contains a signed statement from the Veteran dated 
in August 2006 withdrawing the appeal concerning the 
increased rating claim for tinnitus.  The file also contains 
an August 2006 statement from the Veteran's representative to 
the same effect.  No allegations of errors of fact or law, 
therefore, remain for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review this appeal, 
and it is dismissed.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

Essentially, the Veteran's claim for a separate evaluations 
for neurological symptomatology of the upper and lower 
extremities arises from his disagreement with the initial 
evaluation assigned following the grant of service connection 
for diabetes with peripheral neuropathy (as although service 
connection had been previously established for diabetes, it 
had not been previously established for the related 
neurological component).  Once service connection is granted 
the claim is substantiated, additional notice is not required 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  As such, the Board finds 
that VA satisfied its duties to notify the Veteran in this 
case.

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service treatment records (STRs) as well as VA 
medical reports of his post-service treatment for diabetes 
and associated neurological symptomatology.  The Veteran was 
also been afforded an examination conducted by QTC for VA 
purposes in June 2005.  Significantly, in conjunction with 
the QTC examinations conducted in 2005, there have been no 
contentions made by the Veteran or his representative to the 
effect that this is inadequate for rating purposes in 
conjunction with the claimed for peripheral neuropathy.  As 
will be further explained herein, the Board does believe that 
it inadequately addressed the service connection claim for 
erectile dysfunction.  In addition, the Veteran provided 
testimony at a Board hearing held in 2010, following 
additional evidence was presented for the record which was 
accompanied by a waiver.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claims for compensable evaluation for peripheral 
neuropathy of the upper and lower extremities.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

As the factual background relating to the Veteran's claimed 
peripheral neuropathy of the upper and lower extremities 
bilaterally involves similar facts and essentially the same 
procedural history, for the sake of economy the Board will 
address the background relating all of these claimed 
conditions together.

In a rating action dated in January 2002, service connection 
was established for diabetes mellitus Type II, associated 
with herbicide exposure, for which a 20 percent evaluation 
was granted effective from December 2000.  That rating action 
referenced VA medical records which indicated that diabetes 
had been diagnosed since 1992.  The Veteran filed a claim for 
separate compensable evaluations for peripheral neuropathy of 
each of the upper and lower extremities in April 2005.  

A VA record dated in April 2005 noted mild stocking glove 
numbness in the feet below the ankle, assessed as diabetes 
with peripheral neuropathy.  Another record dated in April 
2005 documents the Veteran's complaints of numbness in the 
hands.  

A QTC examination was conducted in June 2005.  The history 
indicated that the Veteran had peripheral neuropathy, 
manifested by numbness and a tingling sensation which started 
in the fingers and hand and had progressed up to the elbows, 
with complaints of numbness and tingling in the hands and 
fingers on examination.  It was noted that two separate nerve 
conduction tests of the right side only, were normal.  The 
report also mentioned that since November 2004, the Veteran 
had experienced symptoms of numbness and tingling in the feet 
traveling up to the calves.  

On examination, the examiner indicated that the Veteran had a 
one-year history of peripheral neuropathy, affecting both the 
upper and lower extremities and manifested by tingling, 
numbness and abnormal sensation.  It was noted that the nerve 
disease resulted in pain from the feet to the calf, and that 
rest was required for walks longer than one mile.  The 
symptoms were described as intermittent, but daily, with 
episodes lasting approximately 15 minutes.  The examiner 
stated that the condition did not result in any functional 
impairment, loss of time from work, or interference with the 
ability to perform daily functions during flare-ups.  The 
condition was being treated with Nortriptyline and 
Cyanocobalamin.  Peripheral nerve examination was within 
normal limits with motor and sensory function of the upper 
and lower extremities within normal limits.  Upper extremity 
reflexes revealed biceps and triceps jerk of 2+ bilaterally.  
Lower extremity reflexes revealed knee and ankle jerk of 2+ 
bilaterally.  The examiner concluded that a diagnosis of 
peripheral neuropathy of the upper and lower extremities 
secondary to diabetes was probably warranted based on the 
Veteran's symptoms, even in the absence of nerve studies, 
which were normal.  

VA records dated from 2006 to 2008 reveal that the Veteran 
had a vascular condition described as restless leg syndrome 
(with no indication that this is related to diabetes) in 
addition to his neurological symptomatology.  When seen in 
March 2006, the Veteran complained of occasional weakness in 
the hands, possibly affecting the arms.  Examination revealed 
decreased pin prick in the lower extremities and mildly 
decreased pin prick in the upper extremities.  A July 2006 
podiatry note reflects that sensation was diminished to the 
toes and heels bilaterally.  When seen in August 2007, the 
Veteran reported that his neuropathic pain had increased over 
the last few months, with burning pain in the lower 
extremities and numbness moving up the legs.  On evaluation 
in March 2008, monofilament testing was absent and muscle 
strength was 5/5.

Lay statements from the Veteran and his wife were received in 
June 2008.  The Veteran indicated that he has continuous 
numbness and tingling in the fingers, hands and wrists to the 
elbows, and had difficulty assessing water temperature.  He 
also indicated that he had peripheral neuropathy of the lower 
extremities, with numbness and tingling of the feet and 
ankles, up to the calves.  He reported that pain and numbness 
occurred on prolonged walking and standing still.  The 
Veteran's wife described similar symptomatology.   

The Veteran presented testimony at a Board hearing held in 
January 2010.  The Veteran acknowledged having peripheral 
neuropathy of the both the upper and lower extremities since 
2004 or 2005.  He stated that his symptoms included numbness 
and tingling of the hands; trouble assessing hot/cold water 
temperature; pain from the ankles to the calves and numbness 
and tingling in the feet.  He mentioned that he was unable to 
participate in athletic activities and could not continue 
riding a motorcycle as a result of his neurological 
symptomatology.  

Following the hearing, additional evidence was added to the 
record which was accompanied by a waiver (February 2010), 
consisting of VA medical records dated from 2004 to December 
2009.  These records include a July 2009 evaluation report 
which revealed that tone and bulk were normal with no 
atrophy, but that strength was limited due to extensive 
arthritic pain in the shoulders, hips and knees.  Sensory 
examination showed decreased sensation to light touch, pin 
prick and temperature in the hands and feet, with normal 
sensation at the elbows and knees.  Peripheral neuropathy was 
assessed.  In August 2009, EMG testing was conducted which 
revealed normal right sural and superficial radial sensory 
nerve conduction studies (NCS); normal right median and 
peroneal NCS; and normal needle examination of the 
aforementioned muscles.  It was concluded that the study was 
normal with no EMG evidence of generalized neuropathy.  An 
October 2009 neurology note indicates that tingling in the 
hands had been less bothersome, but that pain in the feet had 
worsened.  The assessments included diabetic neuropathy 
stable since the previous visit.   

Analysis

The Veteran contends that separate compensable evaluations 
are warranted for peripheral neuropathy of the upper and 
lower extremities, bilaterally, associated with service-
connected diabetes mellitus.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant. 38 U.S.C.A. § 5107(b); see also 38 C.F.R. § 4.3 
(any doubt regarding the extent of the disability is to be 
resolved in the Veteran's favor).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  More recently, the Court 
held that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Peripheral neuropathy is not specifically listed in the 
rating schedule. When an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.  
The words "slight," "moderate" and "severe" are not defined 
in the rating schedule.  For reference purposes, the Board 
observes that for "mild" is generally defined as "not 
severe."  See Merriam-Webster's Collegiate Dictionary, 
Eleventh Edition (2007) at 787.  "Moderate" is generally 
defined as "limited in scope or effect."  See id. at 798.  
"Severe" is generally defined as "of a great degree: 
serious."  See id. at 1140.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6.

	A.  Right and Left Upper Extremity Peripheral Neuropathy

Medical records and evaluations document neurological 
symptomatology of both the upper extremities bilaterally, 
associated with diabetes mellitus and diagnosed as peripheral 
neuropathy, since at least 2005. 

The Veteran and his wife have provided credible lay 
statements and testimony regarding neurological 
symptomatology affecting the upper extremities, described as 
tingling and numbness of the hands and fingers, as well as 
difficulty assessing hot and cold temperatures.  Clinical 
evidence has shown decreased sensation to light touch, pin 
prick and temperature in the hands, with no evidence of 
neurological abnormality on EMG or NCS conducted in 2009.  

Pursuant to DC 8515, a 10 percent rating is appropriate for 
both the major and minor hand when there is mild incomplete 
paralysis of the median nerve.  For moderate incomplete 
paralysis, a 30 percent rating is assigned for the major hand 
and a 20 percent rating is assigned for the minor hand.  For 
severe incomplete paralysis, a 50 percent rating is assigned 
for the major hand and a 40 percent rating is assigned for 
the minor hand.  A 70 percent rating is assigned for complete 
paralysis of the median nerve on the major side with such 
manifestations such as the hand inclined to the ulnar side; 
the index and middle fingers more extended than normal; 
considerable atrophy of the muscles of the thenar eminence; 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective; absence of flexion of index finger 
and feeble flexion of middle finger; an inability to make a 
fist; the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb; defective 
opposition and abduction of the thumb, at right angles to the 
palm; weakened wrist flexion; and pain with trophic 
disturbances.  Complete paralysis of the minor hand is rated 
as 50 percent disabling.

The Board finds the rating criteria found under code 8515 
represents the most appropriate criteria for rating the 
Veteran's neurological symptomatology of the upper 
extremities associated with diabetes.  After reviewing the 
evidence, the Board finds that the medical evidence of record 
shows that the Veteran's neurological symptomatology of each 
upper extremity is most accurately characterized as mild and 
is essentially wholly sensory, warranting the assignment of 
separate 10 percent evaluations for each upper extremity 
under diagnostic code 8515.  The Board cannot conclude that 
more than mild incomplete paralysis is shown, particularly 
given EMG and NCS results of one or both upper extremities, 
which have been normal.  

In evaluating the claim, the Board has considered factors 
including functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59 and as discussed in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  However, inasmuch as the 
condition at issue is a neurological as opposed to a joint 
disability; as such, the provisions under DeLuca v. Brown, 8 
Vet. App. 202 (1995) are not for application.  Moreover, 
symptoms such as incoordination and weakness are specifically 
contemplated under Diagnostic Code 8515.  In addition the 
Board has considered the Veteran's complaints of pain in the 
upper extremities and points out that this is a sensory 
symptom and as such, symptoms of pain are already 
contemplated by the 10 percent evaluations granted herein.  
Further, when evaluated in 2005, the VA the examiner stated 
that the neurological condition did not result in any 
functional impairment, loss of time from work, or 
interference with the ability to perform daily functions 
during flare-ups.  

As previously noted, "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve.  When the involvement is wholly sensory, as it is 
here, the rating should be for mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.  No evidence of record indicates 
that the Veteran has anything more than a mild disability.  
Indeed, the 2005 examiner stated that the condition did not 
result in any functional impairment, loss of time from work, 
or interference with the ability to perform daily functions 
during flare-ups.

In sum, for the entirety of the appeal period, the 
preponderance of the evidence supports the assignment of 
separate 10 percent evaluations for peripheral neuropathy of 
each upper extremity under Diagnostic Code 8515, for the 
entire period of the appeal.  See Hart v. Mansfield, 21 Vet. 
App. 505, 509-510 (2008).  To this extent, the appeal is 
granted

	B.  Right and Left Lower Extremity Peripheral Neuropathy

Medical records and evaluations document neurological 
symptomatology of both the lower extremities bilaterally, 
associated with diabetes mellitus and diagnosed as peripheral 
neuropathy, since at least 2005. 

The September 2008 SOC reflects that the RO has evaluated the 
Veteran's peripheral neuropathy of the lower extremities 
under DC 8520 (paralysis of the sciatic nerve).  That code 
provides the rating criteria for paralysis of the sciatic 
nerve, and therefore neuritis and neuralgia of that nerve.  
38 U.S.C.A. § 4.124a, DC 8520.  Complete paralysis of the 
sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost. Id.  Ratings of 10 percent, 
20 percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  Id.  A 60 percent rating is warranted 
for severe incomplete paralysis with marked muscular atrophy.  
Id.  DC 8620 refers to neuritis of the sciatic nerve while DC 
8720 refers to neuralgia of the sciatic nerve.

The assignment of a particular DC is "completely dependent on 
the facts of a particular case."  Butts v Brown, 5 Vet. App. 
532, 538 (1993).  One DC provision may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a DC by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran and his wife have provided credible lay 
statements and testimony regarding neurological 
symptomatology affecting the lower extremities, described as 
pain from the ankles to the calves and numbness and tingling 
in the feet.  Clinical evidence has shown decreased sensation 
to light touch, pin prick and temperature in the hands and 
feet, with normal sensation at the knees, with no evidence of 
neurological abnormality on EMG or NCS conducted in 2009.  
When evaluated in July 2009, sensory examination showed 
decreased sensation to light touch, pin prick and temperature 
in feet, with normal sensation at the knees.  

In light of the aforementioned findings, the Board believes 
that the most closely analogous diagnostic code is DC 8521, 
used for evaluating disabilities of the external popliteal 
(common peroneal) nerve; inasmuch as the symptomatology, 
specifically sensory, primarily impacts the calves, 
feet/ankles and toes, but not the knees.  Under these 
diagnostic code provisions, neuralgia, neuritis, or mild 
incomplete paralysis warrants a 10 percent disability rating.  
Moderate incomplete paralysis warrants a 20 percent 
disability rating, and severe incomplete paralysis warrants a 
30 percent disability rating.  Complete paralysis; foot drop 
and slight droop of the first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of the 
proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes; warrant a 40 percent disability rating.  See 
Diagnostic Codes 8521, 8621, 8721.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
a varied level of the nerve lesion or to partial 
regeneration. When the involvement is wholly sensory, the 
rating should be for mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a.

After reviewing the evidence, the Board finds that the 
medical evidence of record shows that the Veteran's 
neurological symptomatology of each lower extremity is most 
accurately characterized as mild and is essentially wholly 
sensory, warranting the assignment of separate 10 percent 
evaluations for each lower extremity under diagnostic code 
8521.  Clinical evidence has shown some evidence of sensory 
impairment in the lower extremities with no motor impairment.  
Strength impairment has been attributed to various arthritic 
conditions, as opposed to peripheral neuropathy.  Overall, 
the Board cannot conclude that more than mild incomplete 
paralysis is shown, particularly given EMG and NCS results of 
one or both lower extremities, which have been normal.  

In evaluating the claim, the Board has considered factors 
including functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59 and as discussed in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  However, inasmuch as the 
condition at issue is a neurological as opposed to a joint 
disability; as such, the provisions under DeLuca v. Brown, 8 
Vet. App. 202 (1995) are not for application.  Moreover, 
symptoms such as incoordination and weakness are specifically 
contemplated under Diagnostic Code 8515.  In addition the 
Board has considered the Veteran's complaints of pain in the 
lower extremities and points out that this is a sensory 
symptom, and as such, symptoms of pain are already 
contemplated by the 10 percent evaluations granted herein.  
In 2005, the VA examiner stated that the neurological 
condition did not result in any functional impairment, loss 
of time from work, or interference with the ability to 
perform daily functions during flare-ups.  

In sum, for the entirety of the appeal period, the 
preponderance of the evidence supports the assignment of 
separate 10 percent evaluations for peripheral neuropathy of 
each lower extremity under Diagnostic Code 8521, for the 
entire period of the appeal.  See Hart v. Mansfield, 21 Vet. 
App. 505, 509-510 (2008).  To this extent, the appeal is 
granted.  

	C.  Extraschedular Consideration and TDIU

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

Manifestations of service-connected peripheral neuropathy of 
both the upper and lower extremities cause impairment that is 
contemplated by the rating criteria.   Here, the rating 
criteria reasonably describe the Veteran's disability levels 
and symptomatology and provide for higher ratings for 
additional or more severe symptoms than currently shown by 
the evidence.  Thus, the disability picture is contemplated 
by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  

As previously mentioned, in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, there is 
no evidence of an exceptional disability picture.  The record 
does not reflect, nor does the Veteran himself contend, that 
his neurological conditions of the upper and lower 
extremities have required frequent periods of 
hospitalization.  Moreover, marked interference with 
employment is not shown.  In this regard, the Board 
acknowledges the Veteran's 2010 hearing testimony to the 
effect that he was unable to participate in athletic 
activities and could not continue riding a motorcycle as a 
result of his neurological symptomatology; however, there is 
no indication from the Veteran that the neurological 
condition is productive of marked interference with 
employment.  Moreover, when evaluated in 2005, the VA 
examiner specifically found the neurological condition did 
not result in any functional impairment, loss of time from 
work, or interference with the ability to perform daily 
functions during flare-ups.  Essentially, there has been no 
evidence presented which indicates that peripheral neuropathy 
of the upper and lower extremities associated with diabetes 
have caused marked interference with the Veteran's ability to 
maintain or obtain employment.  Referral for consideration of 
extraschedular ratings is, therefore, not warranted.

The Court of Appeals for Veterans Claims (CAVC) has recently 
held that a request for a TDIU, whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, 
and is part of a claim for increased compensation.  There 
must be cogent evidence of unemployability in the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer 
v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant 
case, the holding of Rice is inapplicable since the evidence 
of record does not demonstrate that the Veteran has been 
rendered unemployable due to his service-connected disorders, 
nor has the Veteran so alleged.  Thus, at this point, there 
is no cogent evidence of unemployability and entitlement to 
increased compensation based on TDIU is not warranted.

ORDER

The appeal concerning the claim for a rating in excess of 10 
percent for tinnitus is dismissed.

Entitlement to a separate 10 percent evaluation for 
peripheral neuropathy of the right upper extremity as a 
residual of service-connected diabetes mellitus is granted 
for the entire appeal period, subject to the laws and 
regulations governing monetary awards.

Entitlement to a separate 10 percent evaluation for 
peripheral neuropathy of the left upper extremity as a 
residual of service-connected diabetes mellitus is granted 
for the entire appeal period, subject to the laws and 
regulations governing monetary awards.

Entitlement to a separate 10 percent evaluation for 
peripheral neuropathy of the right lower extremity as a 
residual of service-connected diabetes mellitus is granted 
for the entire appeal period, subject to the laws and 
regulations governing monetary awards.

Entitlement to a separate 10 percent evaluation for 
peripheral neuropathy of the left lower extremity as a 
residual of service-connected diabetes mellitus is granted 
for the entire appeal period, subject to the laws and 
regulations governing monetary awards.


REMAND

The Veteran claims entitlement to service connection for 
erectile dysfunction, to include as secondary to service-
connected diabetes mellitus, type II.  The Veteran primarily 
contends that his service connected diabetes mellitus caused 
or permanently aggravated this claimed condition.

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  However, where a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation purposes.  
Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.

In June 2005 the Veteran was afforded an examination, 
conducted by QTC for VA purposes.  The examiner noted that 
the Veteran's medical history of diabetes since 1992 with 
erectile dysfunction since 2000.  At that time a diagnosis of 
erectile dysfunction was made; however, the examiner was 
unable to determine whether this was secondary to diabetes, 
explaining that the Veteran had bilateral testicular atrophy 
which could be caused by something other than diabetes and 
noting generally that testicle atrophy was an unlikely 
complication of diabetes.  

At the Board hearing dated in January 2010, the Veteran's 
representative asserted that there were numerous defects in 
the June 2005 examination report.  Such defects included that 
the opinion was unclear; that it did not appear that the 
examiner reviewed the claims file prior to the examination or 
prior to rendering an opinion; and there was no comment on 
whether any the medications the Veteran was taking for his 
service-connected PTSD or hypertension could have caused his 
erectile dysfunction.  

Due to the equivocal and incomplete nature of the examination 
and opinion provided in 2005, the claim must be remanded for 
a new VA examination and opinion to assess whether the 
Veteran currently suffers from erectile dysfunction, and 
whether any such erectile dysfunction is due to service or 
service-connected disability, including any medication he may 
be prescribed for service-connected disabilities.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007) ("[A]medical opinion ... must support 
its conclusion with an analysis that the Board can consider 
and weigh against contrary opinions.").

Accordingly, the Board believes that it would be helpful to 
obtain a new VA examination and opinion to fully and fairly 
address  whether the Veteran has erectile dysfunction, and if 
so, whether it is at least as likely as not secondarily 
related to the Veteran's service connected diabetes.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to 
attend an examination to assess the 
nature and etiology of any currently 
diagnosed erectile dysfunction.  All 
indicated testing should be accomplished.  
The claims folder should be made 
available to and reviewed by the 
examiner.  The examiner should discuss 
the Veteran's pertinent post-service 
medical evidence and opine as to whether 
it is at least as likely as not that 
erectile dysfunction, if found to be 
present, is proximately due to or has 
been permanently aggravated by the 
Veteran's diabetes mellitus or other 
service-connected disability or 
disabilities.  The examiner shall 
consider whether any of the medications 
the Veteran is taking for service-
connected disabilities may cause or 
aggravate the Veteran's claimed erectile 
dysfunction.  The examiner should comment 
upon the June 2005 examination report, to 
include reconciling/clarifying the 
conclusions reached therein, to the 
extent possible. 

All findings and a complete rationale for 
all opinions expressed and conclusions 
reached should be set forth in a legible 
report.

2.  Thereafter, readjudicate the 
Veteran's service connection claim for 
erectile dysfunction.  If any benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and allowed an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





								[Continued on Next 
Page]
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


